MEMORANDUM **
David Everett Boothroyd appeals the district court’s denial of his motion to suppress the fruits of a search conducted by the Energy Recovery Unit of Portland General Electric (“PGE”). We affirm.
The critical factors in determining whether a private search is subject to the limitations of the Fourth Amendment are “(1) the government’s knowledge and acquiescence, and (2) the intent of the party performing the search.” United States v. Walther, 652 F.2d 788, 792 (9th Cir.1981). Here, as in United States v. Cleaveland, 38 F.3d 1092 (9th Cir.1994), the district court found that PGE’s search was principally— if not exclusively — motivated by the private company’s legitimate, independent motive to prevent power theft. See id. at 1094. The district court correctly determined that the sheriffs limited involvement in PGE’s search was insufficient to transform the private search into a governmental search. See id.; cf. Corngold v. United States, 367 F.2d 1, 5-6 (9th Cir. 1966). The fact that the sheriff provided PGE with the power theft tip does not change our conclusion. See Gold v. United States, 378 F.2d 588, 591 (9th Cir.1967).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.